DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Gerald Hespos on 11/20/2021.
The application has been amended as follows: 
In claim 1, line 4, “a high-voltage battery” is amended to read “the high-voltage battery”.
In claim 1, line 6, “of the high-voltage battery” is inserted after “the high voltage”. 
In claim 3, line 3, “is started” is removed from the claim. 
In claim 5, lines 4-5, “of the high-voltage battery” is inserted after “the high voltage”.
In claim 5, line 6, “the low voltage for the low-voltage battery” is amended to read “a low voltage for a low-voltage battery”.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art (JANG; US 2018/0334044) discloses a method for charging an electric vehicle using a charging cable (abstract, ¶ 0034), comprising: charging a high-voltage battery of the electric vehicle (70, Figs. 1-3) by using a first 
Regarding claims 2-4, these claims are dependent from claim 1 and are therefore allowable for the same reasons as independent claim 1.
Regarding claim 5, the prior art discloses an apparatus for charging an electric vehicle as described above but fails to disclose “the intermediate circuit is designed to precharge the charging cable using the intermediate voltage before beginning a charging process”. It would not have been obvious to modify the prior art to arrive at the claimed invention.
Regarding claims 6-8, these claims are dependent from claim 5 and are therefore allowable for the same reasons as independent claim 5.
Furthermore, none of the prior art of record, taken alone or in combination, teaches or suggests these claim features. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. BILEZIKJIAN (US 2014/0021916; see ¶ 0026) and CHEN (US 2016/0229298; see ¶ 0025-0026) each disclose a relevant precharge circuit. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL HERNANDEZ whose telephone number is (571)270-7916. The examiner can normally be reached Monday-Friday 7a - 3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/Manuel Hernandez/Examiner, Art Unit 2859                                                                                                                                                                                                        November 29, 2021

/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        November 29, 2021